      Case 2:19-cv-05444-DMF Document 62 Filed 09/09/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   John Laake,                                         No. CV-19-5444-PHX-DMF
10                  Plaintiff,
11   v.                                                  ORDER
12   Dirty World LLC, et al.,
13                  Defendants.
14
15          The Complaint in this matter was filed October 18, 2019 (Doc. 1). On November

16   26, 2019 the Court ordered that “Plaintiff shall have 60 days from the date of this Order to

17   move to substitute an identified person in place of John Doe, and if an extension of time

18   for such is sought, Plaintiff must do so in writing specifically setting forth the efforts made

19   by Plaintiff to determine John Doe’s identity and Plaintiff’s additional plan to do so,

20   including any litigation activities, to determine John Doe’s identity” (Doc. 12). After the

21   sixty had passed and Plaintiff not moving to substitute John Doe in this matter, on February

22   26, 2020 the Court ordered that “within fourteen (14) days of the date of this Order,

23   Plaintiff shall show cause in writing why Defendant John Doe should not be dismissed

24   without prejudice due to Plaintiff’s failure to timely substitute an identified person in place

25   of Defendant John Doe and due to Plaintiff’s failure to file a motion to extend time to

26   substitute an identified person in place of Defendant John Doe” (Doc. 23).

27          On March 17, 2020, Plaintiff and Defendant Dirty World LLC consented to

28   Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c) (Doc. 34). On April 14, 2020,
      Case 2:19-cv-05444-DMF Document 62 Filed 09/09/20 Page 2 of 3



 1   the Court granted Defendant Dirty World LLC’s motion to dismiss and further ordered that
 2   “on or before June 16, 2020, Plaintiff must identify John Doe, Plaintiff must file a
 3   corresponding motion for substitution of John Doe, and, if Plaintiff desires the United
 4   States Marshal to attempt service of the person Plaintiff seeks to substitute, Plaintiff must
 5   return to the Clerk of Court a completed service packet for the person he seeks to substitute”
 6   (Doc. 40).
 7          On June 15, 2020, Plaintiff requested an extension of time to move to substitute
 8   John Doe (Doc. 57), which the Court granted on June 23, 2020 specifically stating:
 9
            Plaintiff has not shown good cause for an extension, but the Court will
10          nevertheless give Plaintiff another extension of time. This case was filed in
            October 2019 including against at least one John Doe defendant. Plaintiff
11
            has had eight months to pursue substitution and service of the unknown
12          defendants. Plaintiff must seek the identities, substitution, and service of the
            unknown defendants with diligence. Plaintiff is advised that the Court is not
13
            inclined to extend the deadlines again absent good cause and diligence
14          shown.
15
     (Doc. 58 at 2). The Court also extended the deadline for Plaintiff to identify John Doe until
16
     July 23, 2020 and further ordered that “the deadline to serve a person who is substituted
17
     for unidentified defendant John Doe is August 24, 2020” (Id.).
18
            After Plaintiff failed to comply to the Court’s orders, on August 3, 2020, the Court
19
     issued an order to show cause “that on or before August 28, 2020, Plaintiff shall show
20
     cause in writing why Defendant John Doe should not be dismissed without prejudice from
21
     this matter for Plaintiff’s failure to comply with Court orders. Plaintiff is advised that
22
     failure to comply with this Order may result in the Court dismissing without prejudice the
23
     claims against Defendant John Doe and terminating this matter” (Doc. 61). Plaintiff has
24
     failed to respond to the August 3, 2020, order to show cause, has not moved to substitute
25
     an identified Defendant John Doe, and has not served the unidentified John Doe defendant.
26
     The only remaining defendant in this matter is the unidentified John Doe.
27
            Accordingly,
28


                                                 -2-
      Case 2:19-cv-05444-DMF Document 62 Filed 09/09/20 Page 3 of 3



 1         IT IS ORDERED dismissing without prejudice Defendant John Doe and
 2   terminating this matter without prejudice.
 3         Dated this 9th day of September, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
